Order, Supreme *103Court, New York County (Helen Freedman, J.), entered October 31, 1994, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff alleged that she slipped and fell on a floor of defendant hospital which had just been washed. However, in view of her unsubstantiated allegations, which the IAS Court found incredible and which failed to establish that defendant created the alleged dangerous condition or had actual or constructive notice of it, the Supreme Court properly granted defendant’s motion for summary judgment dismissing the complaint (see, Moss v JNK Capital, 211 AD2d 769; Kaufman v Man-Dell Food Stores, 203 AD2d 532). Concur—Sullivan, J. P., Asch, Nardelli and Williams, JJ.